Citation Nr: 1743233	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  07-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to November 20, 2012, and a rating in excess of 20 percent, from November 20, 2012, for service-connected low back strain.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome.

3.  Entitlement to an initial compensable rating, prior to November 20, 2012, and a rating in excess of 10 percent, from November 20, 2012, for service-connected eczema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to April 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs Regional Office (RO).  In July 2016, the Veteran and his spouse appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

The issue of entitlement to increased ratings for the service-connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of appeal prior to November 20, 2012, the skin disability was treated with topical corticosteroids and affected less than 5 percent of the Veteran's total body surface and less than five percent of the exposed area.

2.  For the period of appeal from November 20, 2012, the skin disability was treated with topical corticosteroids and affected at most five to 19 percent of the Veteran's total body surface and less than five percent of the exposed area.

3.  The veteran's right knee disability is not manifested by flexion limited to 30 degrees or less, by any limitation of extension, or by instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  For period of appeal prior to November 20, 2012, the criteria for a compensable rating for the skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).

2. For the period of appeal from November 20, 2012, the criteria for the assignment of a rating in excess of 10 percent for the skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).

3.  The criteria for a rating in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in June 2008.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.

Increased Rating for Eczema

The Veteran's skin disability is rated under Diagnostic code 7806, for dermatitis or eczema.  This diagnostic code provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Court held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The Board notes preliminarily that the RO initially rated the Veteran's skin disability as noncompensable under Diagnostic Code 7806, and then increased the rating to 10 percent effective November 20, 2012.  As the rating increase does not constitute a grant of the full benefit sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).




Factual Background

In an April 2007 VA general medical examination, the Veteran reported that he had eczema that was constant but not progressive.  He reported that he used topical fluocinonide ointment twice a day three times per month.  The examiner diagnosed eczema and noted the Veteran reported he had severe pruritus and the rash was over the extensor surfaces of both elbows and flexor surfaces of the knees and on the groin.  On examination, the examiner noted the Veteran's eczema was on approximately 0.5 percent of the total body surface area.  

A February 2011 VA treatment record noted the Veteran was a new patient that had requested medication that included cream for his chronic skin rash.

A May 2011 VA treatment record noted the Veteran had no rashes or lesions.  

In a December 2012 VA examination for the Veteran's eczema, the Veteran reported that he first noticed his skin disability on his groin area and his flanks when he returned from Iraq.  He stated he also experienced this dry skin condition on his buttocks, knees, and elbows.  He stated that when he was in Texas, he went to a physician at the base to complain of his rash on his groin.  He stated he was given a topical cream and stated at one point he thought he was given an antibiotic.  The Veteran reported that in 2004, he was given a topical steroid ointment which resolved the rash in two days.  He reported that he continued using the topical steroid ointment as needed when his skin disability flared.  The Veteran denied that his skin disability caused scarring or disfigurement of head, face, or neck.  He denied having any benign or malignant skin neoplasms and denied having any systemic manifestations due to his skin disability.  On examination, the examiner noted the Veteran used topical corticosteroids with a total duration of less than six weeks in the past 12 months and that the Veteran did not have any treatments or procedures other than the topical medication in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner noted the Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner diagnosed eczema and found the skin disability affected approximately five percent to 20 percent of the total body area and less than five percent of the exposed area.  The examiner noted there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin disability and found that the Veteran's skin disability did not impact his ability to work.  

An April 2016 VA treatment record noted the Veteran's wife was concerned about the changes on the Veteran's chest.  The record noted the Veteran had a history of dry skin and rashes which his current cream medication treated well.  The Veteran's wife reported that she felt a nodule on the right side of the Veteran's chest and left side of the rib cage area.  The record noted there was pain when the nodules were pushed but otherwise did not bother the Veteran.  The provider renewed the Veteran's ointment medication and after examination of the skin concerns, the Veteran was reassured and told to return if any change occurred.  

In a July 2016 Board hearing, the Veteran reported that he was maintaining his eczema with prescription topical corticosteroid ointment.  He stated he was not allowed to use the ointment for more than three days in a row because it made the skin weak and thin so he would go a few days without using the ointment and the skin disability would return.  The Veteran reported the eczema affected the center of his back, his elbows, his neck, his groin area, and his neck.  He reported that contact with metals irritated the skin disability so he did not wear jewelry.

In an August 2016 VA examination for the Veteran's eczema, the Veteran reported that during active service he had been infected with Leishmaniasis and was treated with medication.  He reported since his return from Iraq, he continued to experience skin irritation and occasionally developed an itchy rash on his groin, knees, right side, and elbows.  The examiner noted an April 2016 VA treatment record which noted eczema and that fluocinonide was prescribed which the Veteran reported was helpful.  The Veteran reported that he applied it to the affected areas every three days.  The Veteran denied that his skin disability caused scarring or disfigurement of head, face, or neck.  He denied having any benign or malignant skin neoplasms and denied having any systemic manifestations due to his skin disability.  The examiner noted the Veteran's treatment of his skin disability was topical corticosteroids with constant or near-constant use in the past 12 months.  The Veteran denied having any treatments or procedures other than the topical medication in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner noted the Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner diagnosed eczema and found the skin disability affected approximately five percent to less than 20 percent of the total body area and less than five percent of the exposed area.  Specifically, the examiner noted there were eczema vesicles on bilateral lateral neck, chest, inguinal areas affecting six percent of the Veteran total body surface area and two percent of the exposed body surface area.  The examiner also noted there were thick, pale, scaly lesions on bilateral anterior knees and dorsal MCP/PIP surfaces of the hands affecting one percent of the Veteran's total body surface area and 0.5 percent of the exposed body surface area.  The examiner found that the Veteran's skin disability did not impact his ability to work.  

Analysis

I. Prior to November 20, 2012

In light of the medical evidence, the Board notes that a compensable rating for eczema prior to November 20, 2012, from the effective date of May 1, 2007, is not warranted because the evidence of record indicates that the eczema did not even cover 5 percent of the total body surface.  Moreover, from the effective date, the evidence does not show the Veteran required more than topical therapy during the past 12-month period.  The Board reiterates that the Federal Circuit had found there was a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit found that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Reviewing the evidence in light of the Federal Circuit case reflects that the Veteran's use of topical steroids and creams was not so extensive to more nearly approximate systemic therapy.  Rather, the Veteran had indicated that the condition was intermittent during this period on appeal and he used the corticosteroid topical ointment as needed.

Therefore, for the period prior to November 20, 2012, a compensable rating for eczema is not warranted.

II. From November 20, 2012

In light of the medical evidence, the Board notes that a rating in excess of 10 percent for eczema from November 20, 2012 is not warranted because the evidence of record indicates that the eczema, at worst, only covered 5 percent to less than 20 percent of the total body surface.  Moreover, the evidence does not show the Veteran required more than topical therapy during the past 12-month period.  Reviewing the evidence in light of the Federal Circuit case reflects that the Veteran's use of topical steroids and creams was not so extensive to more nearly approximate systemic therapy.  Although the Veteran reported the constant use of the topical corticosteroids, at most, the Veteran was applying the ointment to 19 percent of his total body area.  The Board finds that the application of the corticosteroid ointment to 19 percent of the Veteran's total body area is not so extensive to more nearly approximate systemic therapy, or "treatment pertaining to or affecting the body as a whole."

Therefore, for the period from November 20, 2012, a rating in excess of 10 percent for eczema is not warranted.


Increased Rating for Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Diagnostic Code 5003 (degenerative arthritis), states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  Words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

The Board notes preliminarily that in July 2007 the RO initially rated the right knee disability as noncompensable under Diagnostic Code 5299-5260, subsequently in January 2013 the RO increased the rating to 10 percent disabling under the same Diagnostic Code 5299-5260, effective November 20, 2012.  Most recently in a June 2017 rating decision, the RO found the Veteran's right knee disability 10 percent disabling under Diagnostic Code 5260, effective May 1, 2007.  As the rating increase does not constitute a grant of the full benefit sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Factual Background

In an April 2007 VA general medical examination, the Veteran reported that he had chronic and constant pain in his right knee.  The examiner noted there was no swelling, instability, locking, giving way, fatigability, or lack of endurance.  The Veteran reported he occasionally used over the counter medication, either Tylenol or Advil, with good response and had no side effects.  He denied having surgeries on his right knee.  The Veteran denied episodes of dislocation or recurrent subluxation and reported his right knee had no effect on his usual daily activities.  He reported that he avoided running.  On examination, the examiner noted the Veteran had normal range of motion on extension and flexion.  The examiner noted there was no pain, tenderness, deformities, effusion, swelling, or discoloration.  The examiner noted the Veteran's right knee had normal stability and was negative on McMurray's, Lachman's, and Drawer's testing.  The collateral ligaments were noted as normal.  The right knee strength was noted as normal and that repetitive movement against resistance did not decrease the range of motion or joint function.  The examiner noted that mild retropatellar grinding was felt.  The examiner diagnosed right knee retropatellar pain syndrome (RPPS).  

An August 2007 VA treatment record noted an x-ray report of the right knee revealed degenerative joint disease of the right knee.  The report noted there was small patellar osteophytes present in the right knee but the knee was negative for acute fracture or dislocation.  

A May 2011 VA treatment record noted the Veteran's right knee pain surrounded the patella but there were no mechanical symptoms.  An evaluation of the right knee revealed there was no effusion, erythema, mild ttp around patella and tendon, ligaments were all stable, and McMurray's test was negative.  A provisional diagnosis of knee arthralgia was noted.  

In a November 2012 VA examination for the Veteran's right knee, the Veteran reported he experienced flare-ups with prolonged walking and when he walked up hills or up stairs.  He reported that he took ibuprofen as needed without much relief.  Examination of the right knee revealed range of motion was 0 degrees to 130 degrees, with pain at 130 degrees, for flexion.  There was no limitation of extension and no objective evidence of painful motion for extension.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations in range of motion.  The examiner noted the Veteran's right knee had less movement than normal, had pain on movement, had disturbance of locomotion, and had interference with sitting, standing, and weight-bearing.  There was no pain on palpation noted and the Veteran's right knee muscle strength was 5/5.  The Veteran was normal on all joint stability tests, to include anterior instability, posterior instability, and medial-lateral instability.  The examiner noted there was no evidence or history of recurrent patellar subluxation or dislocation and the Veteran denied having had medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the Veteran had not had any meniscal conditions or surgical procedures for a meniscal condition.  The examiner noted the Veteran had not had a meniscectomy, total knee joint replacement, or any other knee surgery.  The Veteran reported the regular use of a brace to support his right knee.  The examiner noted that x-rays of the right knee did not reveal degenerative or traumatic arthritis, patellar subluxation, or any other significant diagnostic findings.  The examiner found that the Veteran's knee disability did not impact his ability to work.  

A March 2013 VA treatment record noted the Veteran's knee arthralgia and included an assessment of chronic right knee pain and degenerative joint disease.  The associated x-ray report revealed mild degenerative arthritic disease with minimal spur formation and slight narrowing of the medial joint compartment.  

A January 2014 VA treatment record noted the Veteran had instability of the right knee, and had a history of such instability, and needed a double hinged right knee brace.  

In a July 2016 Board hearing, the Veteran reported he experienced several flare-ups of right knee pain per week, that his knee gave way and was unstable, and that he had to change jobs and make job accommodations due to both his right knee disability and low back disability.

In a March 2017 VA examination of the right knee, the Veteran reported chronic right knee pain and that for the past two to three years, he noticed increasing pain, stiffness, and limited range of motion.  At the time of examination, the Veteran reported he took non-steroidal anti-inflammatory pain medication for the pain and muscle relaxer for spasms.  The Veteran reported experiencing flare-ups of right knee pain about twice a month with severe pain.  The Veteran reported he avoided prolonged standing, prolonged walking, running, prolonged sitting, repetitive stair climbing, and moderate to heavy lifting, stooping, squatting, kneeling, or crawling.  

Examination of the right knee revealed range of motion was 0 degrees to 90 degrees, with pain, on flexion.  Range of motion on extension was 90 degrees to 0 degrees, with pain.  The examiner noted there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, the examiner noted there was distal patella tenderness to palpation, mild, without swelling or asymmetry.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations in range of motion.  The examiner noted the examination was not performed during a flare-up.  The examiner noted the Veteran's right knee muscle strength was 5/5.  The Veteran was normal on all joint stability tests, to include anterior instability, posterior instability, medial instability, and lateral instability.  The examiner noted there was no history of recurrent patellar subluxation or recurrent effusion and the Veteran denied having had recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the Veteran had not had any meniscal conditions.  No surgeries were noted.  The Veteran reported the regular use of a brace and cane for support of his right knee with ambulation.  The examiner noted that x-rays of the right knee revealed degenerative or traumatic arthritis.  The examiner noted the x-ray report's impression was mild degenerative arthritic disease with slight narrowing of the medial joint compartment.  The examiner found that the Veteran's knee disability had a functional impact that included avoiding prolonged standing, prolonged walking, running, prolonged sitting, repetitive stair climbing, and moderate to heavy lifting, stooping, squatting, kneeling or crawling.  The examiner noted there was evidence of pain on passive range of motion testing and when the joint was used in non-weight-bearing.

Analysis

As noted above, the Veteran's right knee is currently rated at 10 percent disabling for the entire period on appeal under Diagnostic Code 5260.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right knee beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal and the range of motion testing considered functional loss due to pain.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that during the course of the appeal, there has not been extension limited to 10 degrees or more.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The Board finds that the Veteran's current 10 percent disability rating for the right knee disability takes into consideration and incorporates the functional loss and impairment due to pain and flare-ups.  The right knee disability has not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the Veteran does not have limitation of extension in the right knee limited beyond 10 degrees and the flexion of the knee is not limited to less than 45 degrees when considering pain and functional loss.  The current functional impairment of the right knee and the symptoms of pain are encompassed in the current 10 percent rating under Diagnostic Code 5260. 

The Veteran is already receiving the minimum compensable rating for pain, and as such, 38 C.F.R. § 4.59 is not applicable. 

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  There is no evidence of ankylosis of the right knee.  Therefore, Diagnostic Code 5256 is not for application. 

The Board also finds that a separate rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which is not shown by the evidence of record. 

With respect to instability, the veteran contends that his right knee is unstable, and a January 2014 treatment note indicated that he was prescribed a knee brace because of knee instability.  Notably, however, there is no further clinical evidence of such instability, and the VA examinations of the right knee in April 2007, November 2012, and March 2017 specifically determined that the right knee is stable.  Given that the examinations were undertaken for the express purpose of determining the proper rating assignable for the knee disorder and therefore included consideration of whether instability was present, and as the lack of instability shown on examination is consistent with the general lack of instability shown in the other treatment records, the Board affords greater probative value to the examination findings than to the January 2014 treatment note or the testimony of the veteran concerning instability.  The Board consequently finds that the right knee disorder is not manifested by even slight instability.  Accordingly, neither a higher rating under DC 5257 nor a separate compensable rating under that diagnostic code is warranted. 

In summary, for these reasons, the Board concludes that an increased rating for the service-connected right knee retropatellar pain syndrome is denied.

Extraschedular Consideration

In an August 2007 notice of disagreement, the Veteran reported the pain in his back and right knee interfered with his normal daily life, on the job, and during evening hours.  In a July 2016 Board hearing, the Veteran indicated that he had to change jobs and make job accommodations due to both his right knee disability and low back disability.  He also reported that due to his back and knee disability, he missed work approximately 10 to 12 times in a year.  Considering the Veteran's statements, the Board has considered whether this case should be referred to the Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue).  However, the Board finds referral is not warranted.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's eczema and right knee disabilities are adequately compensated by the assigned disability rating.  His reported symptoms are all encompassed by the schedular rating criteria.  His right knee pain, limitation of motion, and increased symptoms, and increased symptoms of his skin disability have all been considered.  Thus, no referral for an extraschedular evaluation is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board acknowledges the Veteran's credible testimony regarding the severity of claimed disabilities.  However, the rating criteria fully contemplate the Veteran's disabilities as noted above.  Regarding the Veteran's painful and limited motion in his right knee, as well as the increased rashes on his body and constant use of topical medication are factors contemplated in the regulations and rating criteria as defined.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence or record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

As noted above, during the Veteran's hearing in July 2016, he testified that his service-connected disabilities affected his employment.  Specifically, the Veteran indicated that he had to change jobs and make job accommodations due to both his right knee disability and low back.  The Board has considered whether the Veteran's testimony reasonably raises a claim of total disability based on individual unemployability (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran testified that his service-connected disabilities have caused impairment with his work, he stopped short of indicating that the orthopedic disabilities on appeal, either jointly or individually, precluded employment.  Moreover, as noted below, no VA examiners have specifically noted that the Veteran's disabilities prevented the Veteran's from maintaining or gaining employment.  Therefore, the Board notes that it does not believe that a TDIU claim has been raised by the evidence of record.


ORDER

For the period of appeal prior to November 20, 2012, a compensable rating for the eczema is denied.

For the period of appeal from November 20, 2012, a rating in excess of 10 percent for the eczema is denied.

Entitlement to an increased rating for right knee retropatellar pain syndrome is denied. 
REMAND

The Board previously remanded the issue of entitlement to increased rating for the low back strain in December 2016.  The Board had found the October 2016 VA examination inadequate as it did not sufficiently discuss the Veteran's functional impairment during flare-ups, nor did it adequately address the Veteran's statements of record.  The December 2016 Board remanded the issue, in part, to obtain an adequate VA examination of the Veteran's low back disability, and pursuant to Correia v. McDonald 28 Vet. App. 158 (2016), specifically instructed in the remand directives that the examiner was to test for pain on both active and passive motion, in weight-bearing and no-weight bearing.  A review of the March 2017 VA examination of the Veteran's thoracolumbar spine did not show the examiner complied with such directives.  Accordingly, the Veteran should be afforded a new, adequate, Stegall-compliant, and Correia-compliant VA examination for the service-connected low back strain.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected low back disability.  The electronic claims file should be accessible to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for the opinion expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


